Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/7/2020 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

	Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second 
paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

The claim limitation “a filtering step calculating a post-state estimation value” is indefinite because the boundary of the claim limitation is unclear to the examiner as to what a filtering step calculating a post-state estimation value is. The specification does not provide a clear teachings to determine patentable boundaries pertaining to filtering step calculating a post-state estimation value. For a purpose of a compact prosecution, the examiner interprets this limitation as estimating an internal resistance and a SOC of a secondary battery using a Kalman filter and calculating a post-estimate are similar. 
The claim limitation “a post error covariance matrix” is indefinite because the boundary of the claim limitation is unclear to the examiner as to what a post error covariance matrix is. The specification does not provide a clear teachings to determine patentable boundaries pertaining to a filtering step calculating a post error covariance matrix. For a purpose of a compact prosecution, the examiner interprets this limitation as estimating an internal resistance and a SOC of a secondary battery using a Kalman filter and calculating a post error covariance matrix. 


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Regarding Claim 1, the claim recites “An abnormality detection device of a secondary battery comprising: a first sensing circuit configured to sense a voltage value of the secondary battery to be a first observation value; a second sensing circuit configured to sense a current value of the secondary battery to be a second observation value; a calculation unit calculating an estimated voltage value range using a regression model, and 10a determination unit finding a difference between the voltage value of the first observation value and the estimated voltage value obtained from a previous time and determining the secondary battery has an abnormality when the difference exceeds a certain threshold value range”.
Regarding Claim 7, the claim recites “An abnormality detection method determining whether a secondary battery has an abnormality, comprising: a prior-estimation prediction step outputting an estimated voltage value using a regression model, and a filtering step calculating a post-state estimation value and a post error covariance matrix”.
Regarding Claim 9, the claim recites “A non-transitory computer readable medium storing a program, the program being for making a computer: a calculation unit calculating an estimated voltage value using a regression model, and a determination unit finding a difference between a voltage value of the observation value and the estimated voltage value obtained from a previous time determining a secondary battery has an abnormality when the difference exceeds a certain threshold value range.
Under the Step 1 of the eligibility analysis, we determine whether the claims are to a statutory category by considering whether the claimed subject matter falls within the four statutory categories of patentable subject matter identified by 35 U.S.C. 101: Process, machine, manufacture, or composition of matter. The above claim is considered to be in a statutory category (process).

In claim 1, the steps of “a calculation unit calculating an estimated voltage value range using a regression model” and “a determination unit finding a difference between the voltage value of the first observation value and the estimated voltage value obtained from a previous time” are mathematical concepts, therefore, they are considered to be abstract ideas (see for example: [0040], [0043], [0044], [0047], and [00143], in the PGPUB, hereinafter). The step of “determining the secondary battery has an abnormality when the difference exceeds a certain threshold value range” is a mental process, therefore, it is considered to be an abstract idea (see for example: [0038], [0040], [0043], [0044], [0047], and [0143], as published, hereinafter).
In claim 7, the steps of “using a regression model” and “calculating a post-state estimation value and a post error covariance matrix” are mathematical concepts, 
In claim 9, the steps of “a calculation unit calculating an estimated voltage value using a regression model” and “a determination unit finding a difference between a voltage value of the observation value” are mathematical concepts, therefore, they are considered to be abstract ideas (see for example: [0040], [0043], [0044], [0047], and [00143], as published, hereinafter). The step of “determining a secondary battery has an abnormality when the difference exceeds a certain threshold value range” is a mental process, therefore, it is considered to be an abstract idea (see for example: [0038], [0040], [0043], [0044], [0047], and [0143], as published, hereinafter).
Next, under the Step 2A, Prong Two, we consider whether the claim that recites a judicial exception is integrated into a practical application.
In this step, we evaluate whether the claim recites additional elements that integrate the exception into a practical application of that exception.
The claim comprises the following additional elements:
In Claim 1: a first sensing circuit configured to sense a voltage value of the secondary battery to be a first observation value; a second sensing circuit configured to sense a current value of the secondary battery to be a second observation value.

In Claim 7: a prior-estimation prediction step outputting an estimated voltage value.
The preamble in Claim 7 “An abnormality detection method determining whether a secondary battery has an abnormality” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. The additional element “a prior-estimation prediction step outputting an estimated voltage value” is not qualified for a meaningful 
In Claim 9: the estimated voltage value obtained from a previous time.
The preamble in Claim 9 “A non-transitory computer readable medium storing a program, the program being for making a computer” is not qualified for a meaningful limitation because it is only generally links the use of the judicial exception to a particular technological environment or field of use. In addition, a generic computer and a generic computer readable medium are generally recited and therefore, not qualified as particular machines. The additional element “the estimated voltage value obtained from a previous time” is not qualified for a meaningful limitation because it represent a mere data gathering step and only adds an insignificant extra-solution activity to the judicial exception. In conclusion, the above additional elements, considered individually and in combination with the other claim elements do not reflect an improvement to other technology or technical field, and, therefore, do not integrate the judicial 
However, the above claims, do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they are generically recited and are well-understood/conventional in a relevant art as evidenced by the prior art of record (Step 2B analysis).
For example, sensing a voltage value of a secondary battery to be an 5observation value is disclosed by “Morita US 20160380313”, [0025], Figure 3, #S201; and “Kim US 20210055348”, [0120], Figure 3, #S335.
For example, outputting an estimated voltage value by a prior-estimation prediction step is disclosed by “Morita US 20160380313”, [0029], [0032], [0067]; and “Kim US 20210055348”, [0123], Figure 4, #S360.
The claims, therefore, are not patent eligible.
With regards to the dependent claims, Claims 2-6, 8, and 10 provide additional features/steps which are part of an expanded element, so these limitations should be considered part of an expanded abstract idea of the independent claims (Step 2A, Prong One), recite no additional elements reflecting a practical application (Step 2A, Prong Two), and fail a “significantly more” test under the step 2B for the same reasons as discussed with regards to the independent claim.
The dependent claims are, therefore, also ineligible.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	Claims 1-3, 5, and 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over “Morita US 20160380313” in view of “Kim US 20210055348”.
	As to claim 1, Morita teaches “An abnormality detection device of a secondary battery ([0005]; [0063]; [0028]; i.e., an assembled battery in which a plurality of cells (secondary batteries) are connected in series or parallel) comprising: a first sensing circuit (Figure 1, #110; [0027]) configured to sense a voltage value of the secondary battery to be a first observation value ([0025] teaches “The measurement unit measures … a voltage”; Figure 3, #S201); a second sensing circuit configured to sense a current value of the secondary battery to be a second observation value ([0030] teaches “The measurement unit 120 can measures an electric current … of each cell”, Figure 1, #120; [0032] teaches “the battery pack and its peripheral components and circuits”;  i.e., Morita’s system has a control circuit and also has more than one circuit, thus, the second circuit will be able to measure current); Figure 3, #S201); a calculation unit calculating an estimated voltage value range using a regression model ([0032] teaches “The calculation unit 130 performs, e.g., regression analysis of a charge/discharge curve based on the measurement data … estimating … cathode SOC (State Of Charge), anode SOC, and cell SOC”; Figure 8; Figure 12; i.e., Figure 12 shows a battery voltage value range [V] on x-axis), and a determination unit finding the voltage value of the first observation value ([0025] teaches “The determination unit”; Figure 3, #S201) and the estimated value obtained from a previous time ([Figure 3, #S202; [0025] teaches “The internal state estimation unit estimates an internal state of the secondary battery”; Figure 12; i.e., Figure 12 shows battery voltage or current value for different time) and determining the secondary battery has an abnormality when the difference exceeds a certain threshold value range ([0056] teaches “when a cell has deteriorated with time, the capacity of the cell reduces, its internal resistance value increases, and a difference is produced between the cathode SOC and anode SOC”; [0063] teaches “determines that the temperature state of the battery 100 is normal if the absolute value of the temperature difference is less than the temperature threshold, and determines that the temperature state is abnormal if not”; i.e., Morita’s system can determine if the battery is deteriorated and abnormal based on resistance value, SOC differences between the cathode and the anode, and temperature state).”
	Morita does not explicitly teach “a determination unit finding a difference between the voltage value of the first observation value and the estimated voltage value obtained from a previous time“.
Kim teaches “a determination unit finding a difference between the voltage value 
of the first observation value and the estimated voltage value obtained from a previous time ([0123] teaches “a difference between the estimated voltage and the measured voltage”; “determination unit”, [0025], Figure 1, #120; Figure 4, #S360; [0017] teaches “determine the first corrected value based on a difference between the measured voltage and the threshold voltage”; Figure 5(a); i.e., Figure 5(a) shows voltage values for different time, thus, Kim’s system can estimate voltage value from a previous time).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Morita in view of Kim, finding a difference between a voltage value of the first observation value and an estimated voltage value obtained from a previous time so that a state of charge of a secondary battery can be more accurately estimated (Kim, [0022]).

As to claim 2, the combination of Morita and Kim teaches the claimed limitations 

	Morita teaches “the regression model (“regression analysis”, [0032]; Figure 8).”
	Morita does not explicitly teach “a Kalman filter on the basis of a state equation“.
	Kim teaches “a Kalman filter on the basis of a state equation ([0015] teaches “an extended Kalman filter algorithm using a state equation”; [0077]; i.e., the extended Kalman filter is an extension of the classic Kalman filter for non-linear systems).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Morita in view of Kim, so that a regression model will be a Kalman filter on the basis of a state equation. As a result, a state of charge of a secondary battery can be more accurately estimated (Kim, [0022]).

As to claim 3, the combination of Morita and Kim teaches the claimed limitations 
as discussed in Claim 1.
	Morita teaches “the determination unit comprises one or a plurality of comparators ([0025] teaches “The determination unit compares”; [0062]; i.e., Morita’s system must have a comparator since it can compare a temperature difference between a measured value and an estimated value).”  

As to claim 5, the combination of Morita and Kim teaches the claimed limitations 
as discussed in Claim 1.
[0028] 
teaches “secondary battery such as a lithium-ion secondary battery”; [0003]).”

	As to claim 7, Morita teaches “An abnormality detection method determining whether a secondary battery has an abnormality ([0005]; [0063]; Claim 16) comprising: 
a prior-estimation prediction step ([0025] teaches “an initial state estimation unit … The internal state estimation unit estimates an internal state of the secondary battery”; i.e., Morita’s system has more than one estimation units, and thus, can provide previous estimation in addition to current prediction) outputting an estimated voltage value using a regression model ([0029] teaches “The battery control unit 110 performs input/output control of the battery 100”; [0032] teaches “The calculation unit 130 performs, e.g., regression analysis of a charge/discharge curve based on the measurement data … estimating … cathode SOC (State Of Charge), anode SOC, and cell SOC”; Figure 8; [0067] teaches ”estimates the internal state of the battery 100 by using the OCV data … and the measurement data”; i.e., Morita’s system can perform regression analysis and output an estimated voltage value)”.
	Morita does not explicitly teach “a filtering step calculating a post-state estimation value and a post error covariance matrix “.
Kim teaches “a filtering step calculating a post-state estimation value and a post 
“an extended Kalman filter algorithm”, [0015]; [0123] teaches “In step S360, the control unit 120 estimates the voltage of the secondary battery. In S365, the control unit 120 corrects the time-updated error covariance based on the
Kalman gain”, Figure 4; “matrix”, [0092]; i.e., Kim’s system use a matrix, and a voltage value of a secondary battery is estimated in step S360 of Figure 4, and thus, a value in step S365 is a post-state estimation value which include error covariance).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Morita in view of Kim, calculating a post-state estimation value and a post error covariance matrix in a filtering step so that so that a state of charge of a secondary battery can be more accurately estimated (Kim, [0022]).

As to claim 8, the combination of Morita and Kim teaches the claimed limitations 
as discussed in Claim 7.
	Morita teaches “the regression model (“regression analysis”, [0032]; Figure 8).”
	Morita does not explicitly teach “a Kalman filter on the basis of a state equation“.
	Kim teaches “a Kalman filter on the basis of a state equation ([0015] teaches “an extended Kalman filter algorithm using a state equation”; [0077]; i.e., the extended Kalman filter is an extension of the classis Kalman filter for non-linear systems).”
It would have been obvious to one of ordinary skill in the art before the
.

	
	Claims 4, 6, and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over “Morita US 20160380313” in view of “Kim US 20210055348”, and in further view of 
“WO 2019193471” is used hereinafter.
As to claim 4, the combination of Morita and Kim teaches the claimed limitations 
as discussed in Claim 1.
	Morita teaches “the voltage value of the first observation value ([Figure 3, #S201) and the estimated value obtained from a previous time ([Figure 3, #S202; [0025] teaches “The internal state estimation unit estimates an internal state of the secondary battery”; Figure 12; i.e., Figure 12 shows battery voltage or current value for different time).”
	Morita does not explicitly teach “difference between the voltage value of the first observation value and the estimated voltage value obtained from a previous time“.
	Kim teaches “difference between the voltage value of the first observation value and the estimated voltage value obtained from a previous time ([0123] teaches “a difference between the estimated voltage and the measured voltage”, Figure 4, #S360; [0017] teaches “determine the first corrected value based on a difference between the measured voltage and the threshold voltage”; Figure 5(a); i.e., Figure 5(a) shows voltage values for different time, thus, Kim’s system can estimate voltage value from a previous time).”
	It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Morita in view of Kim, finding a difference between a voltage value of the first observation value and an estimated voltage value obtained from a previous time so that a state of charge of a secondary battery can be more accurately estimated (Kim, [0022]).
	The combination of Morita and Kim does not explicitly teach “a neural network structure portion inputting”.
	Isa teaches “a neural network structure portion inputting ([0011] teaches “The method for estimating the state of charge of a secondary battery disclosed herein uses a neural network”; [0025] teaches “using charging voltage characteristics for input of a neural network”).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Morita and Kim in view of Isa, inputting a difference between a voltage value of the first observation value and an estimated voltage value obtained from a previous time so that a state of charge of a 

As to claim 6, the combination of Morita and Kim teaches the claimed limitations 
as discussed in Claim 1.
	The combination of Morita and Kim does not explicitly teach “the secondary battery is an all-solid-state battery”.
	Isa teaches “the secondary battery is an all-solid-state battery ([0031] teaches “secondary battery … can also be applied to other batteries (such as all-solid-state batteries)”; [0002]).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Morita and Kim in view of Isa, a secondary battery will be an all-solid-state battery so that a state of charge of a secondary battery can be estimated with high accuracy and a power storage device can be efficiently controlled (Isa, [0007]).

	As to claim 9, Morita teaches “a calculation unit calculating an estimated voltage value using a regression model ([0032] teaches “The calculation unit 130 performs, e.g., regression analysis of a charge/discharge curve based on the measurement data … estimating … cathode SOC (State Of Charge), anode SOC, and cell SOC”; Figure 8; Figure 12; i.e., Figure 12 shows a battery voltage value range [V] on x-axis), and a determination unit finding the voltage value of the first observation value ([Figure 3, #S201) and the estimated value obtained from a previous time ([Figure 3, #S202; [0025] teaches “The internal state estimation unit estimates an internal state of the secondary battery”; Figure 12; i.e., Figure 12 shows battery voltage or current value for different time) and determining the secondary battery has an abnormality when the difference exceeds a certain threshold value range ([0056] teaches “when a cell has deteriorated with time, the capacity of the cell reduces, its internal resistance value increases, and a difference is produced between the cathode SOC and anode SOC”; [0063] teaches “determines that the temperature state of the battery 100 is normal if the absolute value of the temperature difference is less than the temperature threshold, and determines that the temperature state is abnormal if not”; i.e., Morita’s system can determine if the battery is deteriorated and abnormal based on resistance value, SOC differences between the cathode and the anode, and temperature state).”
	Morita does not explicitly teach “a determination unit finding a difference between the voltage value of the first observation value and the estimated voltage value obtained from a previous time“.
Kim teaches “a determination unit finding a difference between the voltage value 
[0123] teaches “a difference between the estimated voltage and the measured voltage”, Figure 4, #S360; [0017] teaches “determine the first corrected value based on a difference between the measured voltage and the threshold voltage”; Figure 5(a); i.e., Figure 5(a) shows voltage values for different time, thus, Kim’s system can estimate voltage value from a previous time).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Morita in view of Kim, finding a difference between a voltage value of the first observation value and an estimated voltage value obtained from a previous time so that a state of charge of a secondary battery can be more accurately estimated (Kim, [0022]).
	The combination of Morita and Kim does not explicitly teach “A non-transitory computer readable medium storing a program, the program being for making a computer”.
	Isa teaches “A non-transitory computer readable medium storing a program, the program being for making a computer ([0052] teaches “a ROM (Read Only Memory) and a RAM are RAM (Random Access Memory)”; [0053] teaches “a computer constituting computer program to be executed by a computer”).”
It would have been obvious to one of ordinary skill in the art before the


As to claim 10, the combination of Morita, Kim, and Isa teaches the 
claimed limitations as discussed in Claim 9.
	Morita teaches “the regression model (“regression analysis”, [0032]; Figure 8).”
	The combination of Morita and Isa does not explicitly teach “a Kalman filter on the basis of a state equation“.
	Kim teaches “a Kalman filter on the basis of a state equation ([0015] teaches “an extended Kalman filter algorithm using a state equation”; [0077]; i.e., the extended Kalman filter is an extension of the classis Kalman filter for non-linear systems).”
It would have been obvious to one of ordinary skill in the art before the
effective filing date of the claimed invention to modify Morita and Isa in view of Kim, so that a regression model will be a Kalman filter on the basis of a state equation. As a result, a state of charge of a secondary battery can be more accurately estimated (Kim, [0022]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
“Park US 20170126027” teaches “The battery management method includes 
acquiring physical quantity data, for each of a plurality of batteries, of when corresponding physical quantities of the plurality of batteries, making up the physical quantity data, dynamically vary, calculating unbalance data based on physical quantity difference information derived from the physical quantity data, calculating feature data for the physical quantity data by projecting the unbalance data to a feature space, and determining a battery safety for one or more of the plurality of batteries based on determined distribution information of the feature data”.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAL C MANG whose telephone number is (571)272-0370. The examiner can normally be reached Monday to Friday- 8:00-12:00, 1:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAL C MANG/            Examiner, Art Unit 2863                 

/TARUN SINHA/            Primary Examiner, Art Unit 2863